United States Court of Appeals
                     For the First Circuit


No. 14-2161

                          JOSEPH LUND,

                      Plaintiff, Appellant,

                               v.

 DANIEL HENDERSON; JOHN WALCEK; THOMAS JOYCE, in his capacity as
   Chief of Wareham Police Department; and TOWN OF WAREHAM, MA,

                     Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Nathaniel M. Gorton, U.S. District Judge]


                             Before

                   Kayatta, Stahl, and Barron,
                         Circuit Judges.


           Richard K. Latimer, for Appellant.
           Jeremy Silverfine, with whom Deidre Brennan Regan and
Brody, Hardoon, Perkins & Kesten, LLP, were on brief, for
Appellees.


                        November 25, 2015
             KAYATTA, Circuit Judge.            Joseph Lund claims that a

Wareham police officer arrested him without probable cause and

with excessive force while trying to disperse an unruly crowd on

August 22, 2008.     Lund also claims that the police chief and the

Town of Wareham ("the Town"), as the officer's superior and

employer, respectively, were liable because they had known of, or

recklessly disregarded, prior false arrests and use of excessive

force by the arresting officer and other officers in the police

department.

             Prior to trial, Lund took the position that the jury

needed to hear evidence that, if believed, would establish that

one of the defendant officers, and others in the Town's police

department, had acted improperly on other occasions in making

arrests and using excessive force.              The district court decided

that such evidence of prior alleged bad acts should not be heard

by the jury adjudicating the claims against the two officers, but

might well be admissible in adjudicating Lund's claim against the

chief and the Town.       The district court therefore bifurcated the

trial,   requiring   Lund    to   try   first     his   claims    against   the

individual    officers.      A    properly-instructed      jury    ultimately

rejected those claims, and the district court thereupon dismissed

the claims against the Town, rejecting Lund's efforts, post-trial,

to add a new, previously-unpleaded claim.                For the following

reasons, we now affirm.


                                        - 1 -
                                I.   Background

           On August 22, 2008, Wareham police officers John Walcek

and Daniel Henderson separately responded to a disturbance in

Wareham, Massachusetts.         Lund was not involved in the original

incident giving rise to the disturbance, but attracted Henderson's

attention when he began arguing with another individual at the

scene.   Lund claims that Henderson arrested him without cause, and

used   excessive   force   in    pushing   him    into   a   police   vehicle.

Henderson and Walcek claimed in their reports and at trial that it

was Walcek who actually arrested Lund, with cause and without

excessive force, for disturbing the peace and disorderly conduct.

           The day after his arrest, Lund went to the hospital

complaining of wrist pain.           Doctors detected "two small well-

corticated densities," which were consistent with an old injury.

According to Lund, a physician named Gilson later diagnosed a

shoulder injury that was the result of being "pushed into [a] car"

and having his "arms twisted behind him."          This statement is taken

from Lund's "History of [his] Present Illness," which is based on

information Lund told Dr. Gilson, rather than Dr. Gilson's own

medical opinion or diagnosis.          Dr. Gilson explicitly declined to

give an opinion regarding the cause of Lund's injuries and stated

that his symptoms may be related to degenerative disc disease




                                        - 2 -
detected in his cervical spine.1        Dr. Gilson noted that although

new injuries can exacerbate symptoms of degenerative disc disease,

establishing a causal link between an injury and the symptoms is

difficult.

             Lund thereafter sued Officers Henderson and Walcek,

alleging false arrest and false imprisonment; assault and battery;

intentional infliction of emotional distress; violation of 42

U.S.C. § 1983; violation of civil rights under Massachusetts

General Law, chapter 12, § 11I; malicious prosecution; and abuse

of process.    Lund's complaint also set forth two causes of action

against the police chief and the Town: negligent supervision and

violation of civil rights.

             In the lead up to trial, Lund made clear his intention

to offer evidence that, in the ten years prior to Lund's arrest,

there were four occasions when citizens alleged false arrest or

use   of   excessive   force   by   Henderson.   None   of   these   prior

allegations resulted in any disciplinary action against Henderson.

At defendants' request, the district court ordered that none of

this evidence, or any other evidence of alleged wrongdoing by

Wareham officials on occasions other than Lund's arrest, would be

admissible against the two individual officers. The district court




1    At trial, Lund also acknowledged that he had suffered previous
back and neck injuries in a 1986 car accident.


                                      - 3 -
also bifurcated trial of the claims against the two officers from

trial of the claims against the Town and its police chief.

          At the conclusion of the trial against the officers, the

jury returned a verdict for the officers, concluding that neither

Henderson nor Walcek had arrested Lund without probable cause,

neither had used excessive force while arresting Lund, and neither

had "abused process by causing a criminal charge of disorderly

conduct and disturbing the peace to be brought against [Lund]

following his arrest."    The Town thereupon moved for judgment

dismissing the claims against it and its police chief.    Lund, in

response, conceded that the adverse verdict on the claims against

the two officers, unless reversed, defeated his claims against the

chief and the Town as they were then pled.2   At the same time, he

moved for leave to amend his complaint under Federal Rule of Civil

Procedure 15(b)(2) to add a new "employee negligence" count against

the Town under Massachusetts General Law, chapter 258, "to conform




2    In Monell v. Dep't of Soc. Servs., 436 U.S. 658 (1978), the
Supreme Court stated that municipalities cannot "be held liable
[under 42 U.S.C. § 1983] unless action pursuant to official
municipal policy of some nature caused a constitutional tort."
Id. at 691. Therefore, because the jury found that the officers
had not violated Lund's rights, the municipality itself could not
be liable on the civil rights claim. See City of L.A. v. Heller,
475 U.S. 796, 799 (1986) (per curiam). Similarly, the claim that
the chief and Town were vicariously liable for torts by the
officers due to negligent supervision was necessarily defeated by
the jury's finding of no tortious conduct.


                                 - 4 -
to the evidence and to appropriately determine the merits of the

action as to the Town of Wareham's liability."

          The district court entered judgment for all defendants,

while also denying Lund's motion for leave to amend his complaint

because (1) Lund provided "no good reason for his three-year delay

in seeking leave to amend;" (2) his theory of negligence was barred

by Massachusetts General Law, chapter 258, § 10; and (3) there was

insufficient evidence of negligence at trial.    The district court

also denied Lund's subsequent motion for a new trial.   This appeal

ensued.

                           II.   Analysis

          Trial management rulings of the type at issue on this

appeal are "peculiarly within the discretion of the trial court."

Gonzalez-Marin v. Equitable Life Assurance Soc'y of U.S., 845 F.2d
1140, 1145 (1st Cir. 1988) (motion for separate trials).    We are

unlikely to question the trial court's discretion in making such

rulings if they are based on "any adequate reason apparent from

the record."   Resolution Tr. Corp. v. Gold, 30 F.3d 251, 253 (1st

Cir. 1994) (motion for leave to amend); see also United States v.

Montilla-Rivera, 171 F.3d 37, 40 (1st Cir. 1999) (motion for new

trial); Freeman v. Package Mach. Co., 865 F.2d 1331, 1340 (1st

Cir. 1988) (district court's judgment regarding the probative

value and unfair effect of evidence under Federal Rule of Evidence

403).


                                  - 5 -
A.      Exclusion and Bifurcation

             We begin first with the exclusion in the trial against

Henderson of prior complaints against him.         It is difficult to see

how such evidence would have been admissible at all.         Certainly it

could not have been used to support an inference that because a

defendant falsely arrested or hit four other persons in the prior

ten years, he likely falsely arrested or used excessive force on

the occasion at issue in this case.            See Fed. R. Evid. 404(a),

(b)(1).     Lund, therefore, attempts to argue that such evidence

would have been probative of Henderson's "motive, opportunity,

intent, knowledge and the lack of any mistake in committing the

acts complained of," and of the disputed issue of the identity of

the arresting officer.       How this is so, Lund does not explain,

other than by implying that the evidence showed that Henderson

possessed motive, opportunity, and intent on prior occasions, and

thus acted similarly here.        This type of reasoning, though, is

precisely what Rule 404 precludes.

             Lund also seems to argue (though it is not clear)

something like the following: Henderson had a motive to lie because

there    were   already   prior   complaints    against   him,   while   the

department's policy of covering up his wrongdoing made it plausible

that Walcek lied to cover up Henderson's alleged impropriety here.

This seems to be a stretch, and as for Walcek, it seems to suffer

from the defect of arguing that Walcek on this occasion behaved as


                                      - 6 -
he did because others on other occasions behaved in an analogous

manner.

            In any event, even if we assume that the evidence might

have had some permissible relevance, it also clearly would have

posed   a   threat   of   unfair   prejudice,   thereby   triggering    the

balancing test of Federal Rule of Evidence 403.           "[T]he district

court has wide discretion in steadying the Rule 403 seesaw."

Onujiogu v. United States, 817 F.2d 3, 6 (1st Cir. 1987).              More

importantly, admitting this evidence would have turned this trial

into a series of mini-trials as Henderson contested each of the

prior complaints.     Rule 403 provides the district court with the

discretion to exclude relevant evidence for just these sorts of

reasons.    See Martínez v. Cui, 608 F.3d 54, 61 (1st Cir. 2010)

(excluding testimony that would require a "minitrial"); United

States v. Gilbert, 229 F.3d 15, 24 (1st Cir. 2000) (excluding

evidence in part because it would lead to a "mini-trial" with "the

potential for confusion of the issues and for unfair prejudice").

We review the exercise of such discretion only for its abuse, a

"difficult standard[]" for any appellant to meet.          United States

v. Rodríguez-Soler, 773 F.3d 289, 294 (1st Cir. 2014).          This case

does not present an "extraordinarily compelling circumstance[]"

that would lead us to reverse a district court's judgment about

the probative value and unfair effect of evidence.          Freeman, 865
F.2d at 1340.


                                      - 7 -
           Finally, we reject what appears to be Lund's tit-for-

tat argument.      Lund's alleged damages included emotional harm,

evidence of which was provided by a psychiatrist Lund called to

testify.   That testimony inevitably covered Lund's pre-existing

mental illness and behavior, all of which perhaps could have led

jurors to question his credibility.       Therefore, he reasons, the

district court should have allowed him to offer evidence of prior

bad acts by Henderson so that the jury might have reservations

about Henderson as well.

           The most obvious flaw in this argument is that there is

no rule that requires a trial judge to admit evidence of dubious

relevance in order to offset possible prejudice caused by clearly

relevant evidence on an entirely unrelated point. And the evidence

of Lund's prior psychiatric condition was directly relevant to his

claimed damages.     Moreover, Lund presents on appeal no challenge

to the admission of that evidence, nor does he argue that trial of

liability and damages should have been bifurcated.

           Given our conclusion that the district court did not

abuse its discretion in excluding evidence of other allegations

against Henderson, Lund's remaining challenges to the district

court's trial rulings fall like dominoes.      Excluding evidence in

the trial against the two officers of complaints against officers

other than Henderson and Walcek was, a fortiori, well within the

trial court's discretion.    And the decision to hold for a second


                                  - 8 -
phase the claims against the Town, in which such evidence might be

admissible, was a classic exercise of the trial court's management

discretion, see Fed. R. Civ. P. 42(b), especially where there was

the possibility that the resolution of the first phase would moot

the need for the second phase,    Wilson v. Town of Mendon, 294 F.3d
1, 7 (1st Cir. 2002) (discussing how bifurcating trials is common

when litigation of one issue may eliminate the need to try another

issue).   Lund is unable to cite to a case in which we have

overturned a district court's grant or denial of a Rule 42 motion

to consolidate or bifurcate trials.        See, e.g., Gonzalez-Marin,
845 F.2d at 1145 (noting the appellant's "fail[ure] to cite a

single case in which an appellate court has reversed a decision

for failure to bifurcate" and its own inability "to find any").

The record provides no cause to deviate from that pattern.

B.   Motion for a New Trial

          Lund moved for a new trial under Federal Rule of Civil

Procedure 59.   We have already disposed of all grounds upon which

this motion was based save one:   Lund's claim that the verdict was

"against the weight" of "uncontradicted and competent medical

evidence" provided by Dr. Gilson.3




3    While Lund's failure to move for judgment under Rule 50
precludes him from seeking our de novo review of the sufficiency
of the evidence, Unitherm Food Sys., Inc. v. Swift-Eckrich, Inc.,
546 U.S. 394, 407 (2006), it does not prevent us from reviewing
for an abuse of discretion the ruling on Lund's timely made Rule 59


                                   - 9 -
              "A party seeking to overturn a jury verdict faces an

uphill battle."        Marcano Rivera v. Turabo Med. Ctr. P'ship, 415
F.3d 162, 167 (1st Cir. 2005).          The officers' testimony provided

the jury with ample support for the verdict.             And Dr. Gilson's

actual medical testimony, as we have described it above, certainly

provided no compelling reason to reject the officers' testimony.

Specifically, Dr. Gilson declined to give an opinion about the

cause    of   Lund's    injuries,    which   was   complicated   by   Lund's

degenerative disc disease and prior injuries.          Given the evidence

before the jury, the fact that causation and evidence of excessive

force were weak at best, and under the highly deferential standard

of review we apply, we cannot say the jury's verdict was against

the weight of the evidence.         Rather, the evidence amounted to what

was at best for Lund a swearing contest, and the jury's resolution

was not in his favor.         Therefore the court did not abuse its

discretion in denying Lund's motion for a new trial.

C.      Lund's Motion for Leave to Amend His Complaint

              Lastly, the district court did not abuse its discretion

in denying Lund's motion for leave to add an "employee negligence"

claim under Massachusetts General Law, chapter 258 against the

Town and its police chief in the wake of the verdict in favor of

the individual police officers.         Lund filed his initial complaint



motion for a new trial.        Velazquez v. Figueroa-Gomez, 996 F.2d
425, 427 (1st Cir. 1993).


                                       - 10 -
on August 8, 2011, and did not move for leave to amend until three

years later on August 9, 2014.    We have frequently upheld denials

of motions for leave to amend for undue delay based on far shorter

periods of time.    See, e.g., Calderón-Serra v. Wilmington Tr. Co.,

715 F.3d 14, 19–20 (1st Cir. 2013) (just over an eleven month

delay); Villanueva v. United States, 662 F.3d 124, 127 (1st Cir.

2011) (per curiam) (four month delay); Kay v. N.H. Democratic

Party, 821 F.2d 31, 34–35 (1st Cir. 1987) (per curiam) (three month

delay).     "Appreciable delay alone, in the absence of good reason

for it, is enough to justify denying a motion for leave to amend."

Calderón-Serra, 715 F.3d at 20.

            Lund tries to justify his delay by claiming that his

motion for leave to amend is being brought under Rule 15(b)(2) to

"conform to evidence at trial," and thus he could not have filed

the motion prior to the end of the trial, "never mind three years

earlier."    We doubt that this motion for leave to amend even gets

into the Rule 15(b)(2) batter's box. Lund seeks to avoid the facts

as found by the jury, not add a count that those findings support.

In any event, Lund fails to satisfy the rule's requirement that

the parties somehow tried this new claim by express or implied

consent.    There was certainly no express consent, nor is there any

indication of implied consent, which can occur when a claim is

"actually [] introduced outside the complaint . . . and then

treated by the opposing party as having been pleaded, either


                                  - 11 -
through [the party's] effective engagement of the claim or through

his silent acquiescence. . . . [or when] a party acquiesces in the

introduction of evidence which is relevant only to that issue."

Rodriguez v. Doral Mortg. Corp., 57 F.3d 1168, 1172 (1st Cir. 1995)

(internal citations and quotation marks omitted) (quoting DCPB,

Inc. v. City of Lebanon, 957 F.2d 913, 917 (1st Cir. 1992)).   Lund

is simply trying to plead a claim that, if valid, could have been

pleaded years earlier.   It was well within the district court's

discretion to deny his motion for leave to amend.

                         III.   Conclusion

          For the reasons set forth above, the district court did

not abuse its discretion in making any of the decisions that are

before us on appeal. Finding no reason to disturb the decisions

below, we affirm.




                                 - 12 -